Citation Nr: 0117656	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  95-15 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Determination of initial rating assignment for 
thoracolumbar and lumbosacral strain, initially rated as 20 
percent disabling from August 1, 1992, and 10 percent 
disabling from December 1, 1999. 

2.  Determination of initial rating assignment for herniated 
nucleus pulposus at T6-T7, with degenerative changes at T10-
T11 and T11-T12 and Schmorl's node at T8-T9, initially rated 
as 40 percent disabling from August 1, 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to July 
1992.

This appeal arose from rating decisions beginning in January 
1994 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  By rating decision in 
January 1994, service connection for residuals of a back 
injury was denied.  By rating decision in July 1994, service 
connection for a chronic back disability of chronic 
thoracolumbar and lumbosacral strain was granted, initially 
rated as 10 percent disabling, effective from August 1, 1992.  
By a decision in June 1995, a hearing officer assigned an 
initial 20 percent rating for the service-connected chronic 
thoracolumbar and lumbosacral strain, effective from August 
1, 1992.  

The United States Court of Appeals for Veterans Claims 
(Court), in a Memorandum Decision in February 1999, vacated a 
March 21, 1997, Board decision and remanded the matter for 
further development regarding the veteran's overlapping 
symptomatology of diagnosed back disorders of thoracolumbar 
strain and lumbosacral strain.  In September 1999, the Board 
remanded the case to the RO for examination and medical 
opinion, and adjudication of whether separate ratings were 
warranted for thoracolumbar strain and lumbosacral strain 
disabilities.  In an August 2000 rating decision, the RO 
granted service connection for a separate disability of the 
thoracic spine - herniated nucleus pulposus at T6-T7, with 
degenerative changes at T10-T11 and T11-T12 and Schmorl's 
node at T8-T9 - and assigned an initial rating under 
Diagnostic Code 5293 of 40 percent, effective from August 1, 
1992.  In the August 2000 rating decision, the RO also 
determined that only a 10 percent rating was warranted for 
lumbosacral strain from December 1, 1999 (a "staged 
rating").  The action requested on Remand was completed and 
the case returned to the Board for further appellate 
consideration. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's herniated nucleus pulposus at T6-T7, with 
degenerative changes at T10-T11 and T11-T12 and Schmorl's 
node at T8-T9, has been manifested by lumbar pain and 
tenderness, occasional muscle spasm, and moderate limitation 
of motion due to painful motion, analogous to not more than 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief; the veteran's back disability has 
not at any time during the pendency of this appeal been shown 
to be manifested by pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  

3.  The veteran's lumbosacral strain has been manifested by 
no additional disability not already encompassed by a 40 
percent rating for thoracic spine disability and in any event 
by no more than characteristic pain on motion; the medical 
evidence demonstrates that differentiation between lumbar and 
thoracic spine disability is not possible.  


CONCLUSIONS OF LAW

1.  An initial disability rating for herniated nucleus 
pulposus at T6-T7, with degenerative changes at T10-T11 and 
T11-T12 and Schmorl's node at T8-T9, in excess of 40 percent 
for any period of time during the pendency of this claim is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5293 (2000).

2.  An initial disability rating for lumbosacral strain in 
excess of 20 percent from August 1, 1992, or in excess of 10 
percent from December 1, 1999, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5295 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The evidence reflects that, within three months after service 
separation, the veteran filed a claim for service connection 
for  a back condition, which he reported began in service in 
February 1992, and for which he was contemporaneously treated 
on the ship.  Service medical records reflect that at service 
separation the veteran reported recurrent back pain.

At a VA compensation examination in October 1992, the veteran 
reported a history of injury to his back while aboard a ship 
when he lifted a heavy cable and the cable slipped.  He 
complained of a pain in the low back, mid-back, and between 
the shoulder blades.  Physical examination revealed a 
flattening of lordosis and spasm of the paravertebral muscles 
of the lumbar area; tenderness on palpation of the T12 and L1 
vertebral bodies; and range of motion of forward flexion to 
85 degrees with other movement within normal limits.  X-rays 
of the thoracic spine were normal.  The diagnoses were 
lumbosacral strain and thoracolumbar strain. 

In November 1992, X-rays revealed a normal examination of the 
thoracic spine and spinal bifida occulta of S1. 

VA outpatient treatment records reflect that in November 1992 
the veteran complained of continuous back pain, with 
radiating pains into the shoulder.  The diagnostic impression 
was low back pain.  In March 1993, he complained of low back 
pain since injury in service, and got a pain upon lifting 
something heavy and twisting, but stated that he was able to 
work as a postman with occasional back pain with radiation to 
both scapula.  Physical examination in December 1993 
reflected motor strength of 5/5, with all deep tendon 
reflexes 2+.  A magnetic resonance imaging (MRI) scan of the 
thoracic spine, dated in December 1993, resulted in the 
impression of a herniated nucleus pulposus at T6-T7 on the 
right causing thecal sac compression and flattening of the 
cord, with degenerative changes noted at T10-T11 and T11-T12.  
In February 1994, he complained of mid-thoracic back pain 
with occasional numbness and a band across the mid-back to 
the shoulder blades, but no radicular pain or weakness.  
Physical examination was unremarkable.  X-rays revealed a 
Schmorl's node at T8-T9.  In May 1995, the veteran reported a 
stinging between his shoulder blades which was aggravated by 
sports activity and work, and areas at the base of the neck 
which were worse with bending.  Examination revealed spasm, 
forward flexion to 60 degrees with some tenderness in the 
mid-thoracic area, and lateral bending to 30 degrees without 
tenderness, with reflexes 2+ and sensory examination normal.  

The veteran was seen at his company's dispensary in January 
1995 for a contusion of the right shoulder, and was seen in 
June 1995 for a sprain or strain of the right thoracic area.  
He was seen in June 1995 for back and neck pain, and was 
prescribed Motrin.   

At a personal hearing in June 1995, the veteran testified 
that he had a sharp pain upon movement and at work, which he 
tried to relieve by rotating jobs, a pain which radiated down 
through his buttocks and legs and up towards the shoulder 
blades, muscle spasm after certain jobs at work on an 
assembly line with Ford Motor Company, and numbness if he 
twisted or bent or rotated for a long period of time towards 
his right shoulder.  He also testified that stairs did not 
bother him too much, but he was no longer able to play 
volleyball, and that a back brace had been issued, which he 
sometimes wore at work and when mowing the lawn.  He 
testified that, after service, he worked for the Post Office, 
was unemployed for 2 and 1/2 months, then worked for Ford 
Motor Company, where he had not lost any time from work 
because of his back condition.  He further testified that a 
private doctor told him that compensating for the back was 
causing a problem for the shoulder, or shoulder muscles near 
his spine.  

In a letter dated in July 1995, the veteran's team leader at 
work wrote that he was responsible for job assignments, that 
he had accommodated the veteran's back condition by trying to 
put the veteran on less strenuous jobs that required less 
bending, but that he could not always accommodate him.  The 
veteran wrote in July 1995 that he had sharp back pains if he 
did not take a very hot bath, and that the pain was constant 
in his low mid back and was sharp in the mornings. 

At the spinal component of a VA compensation examination in 
October 1995, the veteran  reported a slip and fall and 
hitting his back on a metal box in service in February 1992, 
and chronic problems since then, and that he wore a back 
brace.  He complained of radiating back pain around the 
spine, scapular pain into the right shoulder, and radicular 
pain around the ribs, aggravated by heavy work and a lot of 
bending and lifting.  Physical examination of the spine 
revealed dorsal lumbar spine pain and tenderness, but did not 
show any increased kyphosis or scoliosis.  Range of motion 
included forward flexion to 85 degrees, extension to 10 
degrees, and bend and rotation to 25 degrees with pain at 
extremes of motion.  X-rays of the shoulder revealed no 
significant abnormality of the bone, joints, or adjacent soft 
tissues.  The diagnosis was dorsal lumbar strain with 
herniated and degenerative discs. 

At a VA spine examination in December 1999, the veteran 
complained of episodic back pain which radiated into the 
right shoulder and occasionally around the ribs, with 
periodic soreness and tenderness in the middle and lower 
back, that no cane or brace was needed, he did not take the 
Darvocet he had, he was doing normal factory work, and he 
could do normal daily activities.  Physical examination 
revealed that the veteran could ambulate without aids or 
assistance, with minimal tenderness, no muscular spasm around 
the dorsal lumbar spine and no sciatic irritation signs.  
There was forward flexion of 90 degrees, 30 degrees of 
backward extension, 30 degrees of lateral bending, and 30 
degrees of rotation, with pain just at the extremes of all 
motion.  The diagnosis was residual injury of the dorsal and 
lumbar spine with disc disease of the thoracic spine.  The 
examiner concluded that separating all of the different 
findings by levels of the spine was not possible, so that the 
thoracic spine and lumbar spine motion had to be measured as 
a unit.  In a June 2000 addendum, the VA examiner wrote that 
none of the symptoms could be differentiated, and that all 
symptoms indicated were related to the spinal condition 
(which was related to the injury).  

II.  Legal Analysis

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
examination when such examination may substantiate 
entitlement to the benefits sought, as well as notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  The Board finds that, in this 
veteran's case, with regard to the issue of initial rating 
assignment for back disability, the requirements of the 
Veterans Claims Assistance Act of 2000 have been met.  In 
this regard, the Board notes that the veteran has been 
afforded three VA examinations, including a VA examination of 
the spine in December 1999 (and addendum in June 2000), with 
requested medical opinions regarding differentiation of 
symptomatology.  The RO requested from the veteran 
information pertaining to symptomatology since service and 
any physician statements reflecting treatment since discharge 
from service, and advised him in the statement of the case 
what must be demonstrated to establish initial ratings.  The 
Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all treatment records which might be 
relevant to the veteran's claim, and the veteran has not 
identified any additional treatment records which have not 
been obtained.  Accordingly, with regard to the issue of 
initial rating assignment for back disability, no further 
assistance to the veteran in acquiring medical evidence is 
required by the new statute.  

Because this is an appeal from an initial grant of service 
connection and originally assigned ratings, separate ratings 
may be assigned for separate time periods that are under 
evaluation, as indicated in the captioned issue.  That is, 
appellate review must consider the applicability of "staged 
ratings" based upon the facts found during the time period 
in question.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, staged ratings of 20 percent for the period from 
August 1, 1999 to December 1, 1999, and 10 percent for the 
period from December 1, 1999, have been granted for 
lumbosacral strain.  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).

In assessing the veteran's disabilities, the Board reviews 
the ratings as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7. 

Diagnostic Code 5295 provides that for a lumbosacral strain 
with muscle spasm on extreme forward bending, and unilateral 
loss of lateral spine motion in the standing position, a 20 
percent rating is warranted.  For a severe lumbosacral 
strain, manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, a marked 
limitation of forward bending in the standing position, a 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a maximum 
schedular rating of 40 percent is warranted.  38 C.F.R. 
§ 4.71a. 

Diagnostic Code 5292 provides that, where there is slight 
limitation of motion of the lumbar spine, a 10 percent rating 
will be assigned.  Where there is moderate limitation of 
motion of the lumbar spine, a 20 percent rating will be 
assigned.  For severe limitation of motion of the lumbar 
spine, a 40 percent rating, the maximum schedular rating will 
be assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome, provides that a 40 percent evaluation is warranted 
for severe intervertebral disc syndrome with recurring 
attacks and intermittent relief; a 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  It should 
also be noted that, when rating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

In this case, through his representative, the veteran 
contends that "entitlement to a higher evaluation is 
warranted in order to adequately compensate him for his 
disabilities." 

The evidence reflects that the veteran's back disability, 
during the pendency of this claim, has been primarily 
manifested by herniated nucleus pulposus at T6-T7, 
degenerative changes at T10-T11 and T11-T12, Schmorl's node 
at T8-T9, lumbar pain and tenderness, occasional muscle 
spasm, and moderate limitation of motion of the lumbosacral 
spine due to painful motion, analogous to not more than 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  

At no time during the pendency of this appeal has the 
veteran's back disability (herniated nucleus pulposus at T6-
T7, degenerative changes at T10-T11 and T11-T12, Schmorl's 
node at T8-T9) been shown to be manifested by pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Therefore, a 60 
percent rating under Diagnostic Code 5293 is not warranted 
for any period of time.  38 C.F.R. § 4.71a.  The veteran 
testified that he experiences radiating pain only after 
certain jobs at work on an assembly line.  The Board notes 
that the veteran at one time occasionally wore a back brace 
to protect his back at work and when mowing the lawn, but by 
December 1999 no brace was needed.  The Board also notes 
that, while some accommodation was made for the veteran at 
work, he still performed activity during this period which 
required bending, heavy lifting, and twisting.  He has worked 
at the Post Office, and more recently in manufacturing at 
Ford Motor Company, and has not lost any time from work.  The 
Court has stated that pain is encompassed in the assignment 
of a compensable rating.  The disability rating itself is 
recognition that industrial capabilities are impaired.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

With regard to rating consideration under Diagnostic Codes 
5292 or 5295, a higher rating is not possible because 40 
percent is the maximum schedular rating provided under these 
diagnostic codes.  38 C.F.R. § 4.71a.  

With regard to the ratings assigned for the veteran's 
lumbosacral strain, the Board finds that there has been no 
additional disability manifested at any time by the service-
connected lumbosacral strain which is not already encompassed 
by a 40 percent rating for the veteran's service-connected 
thoracic spine disability.  Without medical evidence to 
differentiate lumbar (or lumbosacral) symptomatology from 
that attributable to thoracic spine disability, the Board may 
not arbitrarily attribute specific symptomatology to the 
veteran's service-connected lumbosacral strain, 
differentiating it from symptomatology attributable to his 
service-connected herniated nucleus pulposus at T6-T7, with 
degenerative changes at T10-T11 and T11-T12 and Schmorl's 
node at T8-T9.   The medical evidence (December 1999 VA 
examination) demonstrates that all of the veteran's back 
symptomatology - tenderness, T12-L1 limitation of motion, 
lumbar tenderness, radiating pain in the shoulders, mid-
thoracic pain, Schmorl's nodes, flattening with lordosis, 
spasms, radicular pain in the ribs, herniated disc and 
flattening of the cord, degenerative changes - are all 
related to the spinal conditions and all related to the 
injury.  The VA examiner in December 1999 also concluded that 
"[s]eparating all of these different findings by level is 
not possible" and that differentiating every segment of the 
spine and diagnosis symptomatically was not possible.  The 
assigned 40 percent rating (for herniated nucleus pulposus at 
T6-T7, with degenerative changes at T10-T11 and T11-T12 and 
Schmorl's node at T8-T9) encompasses lumbosacral pain, spasm, 
and limitation of motion of the lumbar spine.  To rate 
lumbosacral symptomatology separately would violate the rule 
against pyramiding; the evaluation of the same disability or 
manifestation under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Nevertheless, the Board will not upset the 
RO's determination of initial rating assignment for 
lumbosacral strain, as 20 percent disabling from August 1, 
1992, and 10 percent disabling from December 1, 1999. 

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to this 
issues on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  38 
U.S.C.A. § 5107(b); Veterans Claims Assistance of Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, 2098-99 (to be 
codified as amended at 38 U.S.C. § 5107(b)) (2000); 38 C.F.R. 
§ 3.102 (2000).


ORDER

An initial rating assignment for lumbosacral strain, in 
excess of 20 percent from August 1, 1992, and 10 percent from 
December 1, 1999, is denied. 

An initial rating assignment for herniated nucleus pulposus 
at T6-T7, with degenerative changes at T10-T11 and T11-T12 
and Schmorl's node at T8-T9, in excess of 40 percent is 
denied.


		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals

 

